Citation Nr: 0212726	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  93-15 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to 
include a herniated nucleus pulposus of C4-5.

2.  Entitlement to an increased evaluation for right shoulder 
subluxation and snapping, postoperative, currently evaluated 
as 20 percent disabling.

3.  Entitlement to an increased evaluation for a left 
shoulder disability, including snapping, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to August 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

In October 2000, the Board issued a decision denying the 
veteran's claims.  The veteran appealed the October 2000 
decision.  In July 2001, the United States Court of Appeals 
for Veterans Claims (Court) issued an order which granted the 
Secretary's motion for remand and vacated the Board's October 
2000 decision. 


REMAND

In July 2002 the veteran requested that he be provided 
another hearing before a Member of the Board.  In August 
2002, the Board granted the veteran's request for a hearing 
and sent him a letter asking him to clarify where he wished 
to appear before the Board.  In September 2002, a letter was 
received from the veteran in which he requested that he be 
provided a Travel Board hearing before a Member of the Board 
at the RO.

Accordingly, this case is REMANDED for the following:


1.  The RO should send a letter to the 
veteran informing him of the evidence 
necessary to substantiate his claims.  
This letter should also notify the veteran 
and his representative, if any, of any 
information, and any medial or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claims.  As part of the 
notice, the RO should specifically inform 
the veteran of which portion, if any, of 
the evidence is to be provided by the 
veteran and which part, if any, VA will 
attempt to obtain on behalf of the 
veteran.

2.  The RO should schedule the veteran, 
in accordance with the docket number of 
this case for a Travel Board hearing 
before a member of the Board, unless 
otherwise indicated.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


